DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10 in the reply filed on October 25, 2022 is acknowledged.  Claims 11-25 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KANG et al. (KANG) (US 2021/0375804 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regards to claims 1-10, KANG (see entire reference) discloses the Applicant’s invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KANG et al. (KANG’043) (US 2021/0376043 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regards to claims 1, KANG’043 (see entire reference) discloses the Applicant’s invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (Jang) (US 2017/0338198 A1).
	In regards to claim 1, Jang (Figs. 1-6, 8 and associate text) discloses a display device (Fig. 1) comprising: a display panel (item 10) comprising a display area (item DA) and a non-display area (item NDA) adjacent to the display area (item DA); a circuit board (item 50) overlapping the non-display area (item NDA) and connected to the display panel (item 10); and a conductive adhesive member (items 21 plus  CP) disposed between the circuit board (item 50) and the display panel (item 10), the conductive adhesive member (items 21 plus CP) electrically connecting the circuit board (item 50) and the display panel (item 10), wherein the circuit board (item 50) comprises: a base layer (item 50) comprising a pad area (where pads B reside); circuit pads (item B) overlapping the pad area (where pads B reside) and disposed on the base layer (item 50), the circuit pads (item B) being spaced apart from each other in a plan view and arranged in a direction; and a first resin layer (item 22) overlapping the pad area and disposed on the base layer (item 50), and wherein, in a plan view, the first resin layer (item 22) overlaps an area between two adjacent circuit pads (item B )among the circuit pads (item B) and covers side surfaces of the two adjacent circuit pads (item B) facing in the direction.
	In regards to claim 2, Jang (Figs. 1-6, 8 and associate text) discloses wherein the conductive adhesive member (items 21 plus  CP) comprises a second resin layer (item 21) and conductive particles (item CP) in the second resin layer (item 21), the conductive particles (item CP) electrically connecting the circuit board (item 50) and the display panel (item 10).
	In regards to claim 3, Jang (Figs. 1-6, 8 and associate text) discloses wherein: each of the first resin layer (item 22) and the second resin layer (item 21) comprises a photoinitiator (paragraphs 67-68); and a refractive index of the second resin layer (item 21) is greater than a refractive index of the first resin layer (item 22, paragraphs 67-68).
	In regards to claim 4, Jang (Figs. 1-6, 8 and associate text) discloses wherein: each of the circuit pads (item B) comprises a lower surface facing the base layer (item 50) and an upper surface facing the lower surface; and the lower surface of each of the circuit pads (item B) respectively contacts corresponding conductive particles (item CP) among the conductive particles (item CP).
	In regards to claim 5, Jang (Figs. 1-6, 8 and associate text) discloses wherein in a thickness direction of the base layer, a thickness of the first resin layer (item 22) is greater than a thickness of the second resin layer (item 21).
	In regards to claim 6, Jang (Figs. 1-6, 8 and associate text) discloses wherein: the first resin layer (item 22) surrounds the pad area in a plan view; and the base layer (item 50) further comprises an area adjacent to the pad area and exposed by the first resin layer (item 22).
	In regards to claim 7, Jang (Figs. 1-6, 8 and associate text) discloses wherein a planar area of the area exposed by the first resin layer (item 22) is greater than a planar area of the first resin layer (item 22).
	In regards to claim 8, Jang (Figs. 1-6, 8 and associate text) discloses wherein the first resin layer (item 22) entirely overlaps the base layer (item 50).
	In regards to claim 9, Jang (Figs. 1-6, 8 and associate text) discloses wherein the first resin layer (item 22) comprises a thermal initiator or a photoinitiator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (Jang) (US 2017/0338198 A1) in view of JO et al. (JO) (US 2020/0312943 A1).
	In regards to claim 10, Jang does not specifically disclose wherein: each of the circuit pads comprises: a first circuit pad disposed on the base layer; and a second circuit pad covering the first circuit pad and disposed on the base layer; the first circuit pad and the second circuit pad comprise different metal materials; and the first resin layer contacts the second circuit pad.
	JO (Fig. 7 and associated text) discloses wherein: each of the circuit pads (item DC-PD plus DC-BP) comprises: a first circuit pad (item DC-PD) disposed on the base layer (item DC-PB); and a second circuit pad (item DC-BP) covering the first circuit pad (item DC-PD) and disposed on the base layer (item DC-PB); the first circuit pad (item DC-PD) and the second circuit pad (item DC-BP) comprise different metal materials; and the first resin layer contacts the second circuit pad.
	Examiner notes that Jang (Figs. 1-6, 8 and associate text) as modified by JO discloses the first resin layer (item 22, Jang) contacts the second circuit pad (item DC-BP, JO).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Jang with the teachings of JO for the purpose of an electrical connection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2021/0134929 A1, Figs. 3, 6C, 7C) and Jang et al. (US 2021/0041922 A1, Figs. 3, 8-10, 12) anticipate at least claim 1 of Applicant’s invention as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 16, 2022